LANDRIEU, Judge
concurring with reasons.
I concur in the result reached by the majority, but in addition to finding that no duty *1157was owed to Officer Hauck by the defendants to properly train and supervise Ms. Williams in protecting herself from robbery, I do not find that their alleged negligence was a cause in fact of Officer Hauck’s death. Although Officer Hauek’s death was a sad tragedy for his family and the community, the defendants did not cause nor contribute to his death. They were victims of an attempted robbery and Ms. Williams was a victim of robbery by the same person who killed Officer Hauck.
The only unresolved fact in this matter is whether Ms. Williams was properly trained and supervised and I do not find that to be material or relevant.